Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 30, 2020                                                                                    Bridget M. McCormack,
                                                                                                                  Chief Justice

  160501                                                                                                 David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Richard H. Bernstein
            Plaintiff-Appellee,                                                                       Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
                                                                                                                       Justices
  v                                                                SC: 160501
                                                                   COA: 349210
                                                                   Gladwin CC: 99-006443-FC
  BARBARA JEAN CROSS,
           Defendant-Appellant.

  _____________________________________/

          On order of the Court, the application for leave to appeal the October 17, 2019
  order of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 30, 2020
           t0622
                                                                              Clerk